NO. 12-06-00018-CV
IN THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER, TEXAS
§
IN RE: JEROME LEONARD JOHNSON,      §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            In this original proceeding, Jerome Leonard Johnson seeks a writ of mandamus requiring
Carolyn Rains, District Clerk of Houston County, Texas, to “file and process all of the mail that was
mailed to the newly elected District Clerk of Houston County, Texas, despite of the fact that it was
addressed to the Former District Clerk.”  In particular, Johnson avers that, based upon erroneous
information, he mailed his “Texas Tort Lawsuit” to Pam Pugh, Respondent’s predecessor in office. 
Upon discovering his error, he sent a letter to Respondent, informing her of the error, but received
no reply.  He assumes from Respondent’s silence that she has received his petition and ensuing
correspondence, but has not filed his petition.
            A court of appeals has the authority to issue writs of mandamus against a judge of a district
or county in the court of appeals district and all writs necessary to enforce its jurisdiction.  Tex.
Gov’t Code Ann. § 22.221 (Vernon 2004).  In order for a district clerk to fall within our
jurisdictional reach, it must be established that the issuance of the writ of mandamus is necessary to
enforce our jurisdiction.  See id.; In re Coronado, 980 S.W.2d 691, 692-93 (Tex. App.–San Antonio
1998, orig. proceeding).  Johnson has not demonstrated that the exercise of our mandamus authority
against Respondent is appropriate to enforce our jurisdiction.  Consequently, we have no authority 
 
 
 
to issue a writ of mandamus.  Accordingly, the petition for writ of mandamus is dismissed for want
of jurisdiction.
 

                                                                                                     DIANE DEVASTO 
                                                                                                               Justice


Opinion delivered January 25, 2006.
Panel consisted of Worthen, C.J., Griffith, J. and De Vasto, J.





















(PUBLISH)